DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 3, 5-9, 11-16, 18, and 20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by  Nguyen, US 2012/0122584.

In Reference to Claim 1
	Nguyen teaches a device comprising a processor (Fig. 1 ref. 104 and Par. 24); and a memory device that stores a plurality of instructions (Par. 5 “ a memory having at least one money transfer program” and Par. 63) that, when executed by the processor, cause the processor to responsive to a wireless receipt, from a mobile device, of data associated with an electronic transfer of funds from a mobile wallet of the mobile device (Fig. 7 and Par. 88-91 which teaches a peripheral device receives input from a user’s mobile device that indicates that the user wishes to initiate a funds transfer via their mobile device. And Par. 91 which teaches where the funds transfer request includes information such as fund amount, source of funds, ID and password, and others. See Par. 5 and 68 which teach wireless funds transfer. Finally see Fig. 6A-6G and Par. 83-85 and 94 which teach a mobile application for performing funds transfer and where the mobile device can handle the communication with funding sources. Examiner considers such an application to be a “Mobile Wallet”), and responsive to a verification of a transfer of fund data from the mobile wallet (Fig. 8 and Par. 100-103 which teaches an authentication and verification step to verify the transfer), communicate data that results in an increase of a credit balance of an electronic gaming machine (Fig. 6G, Par. 104 which teach the successful funds transfer. Par. 87 and Par. 118 which teaches that the gaming device can display the funds transfer result and display the additional funds as credits to allow the player to play the gaming machine), wherein a processor of the electronic gaming machine is distinct from the processor (Fig. 1 and Par. 24-25 and 37 which teaches a “gaming machine processor” in the gaming device which is distinct from the “multi-functional peripheral device processor” in the peripheral device).

	In Reference to Claim 9
	Nguyen teaches a device comprising a processor (Fig. 1 ref. 104 and Par. 24); and a memory device that stores a plurality of instructions (Par. 5 “ a memory having at least one money transfer program” and Par. 63) that, when executed by the processor, cause the processor to responsive to a receipt, from an input device, of data associated with an electronic transfer of funds to a mobile wallet of a mobile device (Fig. 8 and Par. 95-96 which teaches a peripheral device receives input from a user’s mobile device that indicates that the user wishes to initiate a funds transfer to “cash out.” And Par. 96 which teaches where the funds transfer request includes various information for processing the transaction. See also Par. 5 and 68 which teach wireless funds transfer. Finally see Fig. 6A-6G and Par. 83-85 and 94 which teach a mobile application for performing funds transfer and where the mobile device can handle the communication with funding sources. Examiner considers such an application to be a “Mobile Wallet”), cause the processor to initiate a transfer of fund data to the mobile wallet, and responsive to a verification of the transfer of the fund data to the mobile wallet (Fig. 8 and Par. 98-100 which teach performing the funds transfer from the gaming device for cash out and performing authentication steps to verify the transaction), communicate data that results in a decrease of a credit balance of an electronic gaming machine (Par. 95-96 and 98 which teach the request data. And Par. 108-109 which teaches sending a cash out request to the gaming machine and receiving a cash out acknowledgment or confirmation. Where examiner considers the confirmation by the gaming machine of a “cash out” to be a decrease in the credit balance of an electronic gaming machine), wherein a processor of the electronic gaming machine is distinct from the processor  (Fig. 1 and Par. 24-25 and 37 which teaches a “gaming machine processor” in the gaming device which is distinct from the “multi-functional peripheral device processor” in the peripheral device).

	In Reference to Claim 16
	Nguyen teaches a device comprising a processor (Fig. 1 ref. 104 and Par. 24); and a memory device that stores a plurality of instructions (Par. 5 “ a memory having at least one money transfer program” and Par. 63) that, when executed by the processor, cause the processor to responsive to a wireless receipt, from a mobile device, of data associated with an electronic transfer of funds from a mobile wallet of the mobile device (Fig. 7 and Par. 88-91 which teaches a peripheral device receives input from a user’s mobile device that indicates that the user wishes to initiate a funds transfer via their mobile device. And Par. 91 which teaches where the funds transfer request includes information such as fund amount, source of funds, ID and password, and others. See Par. 5 and 68 which teach wireless funds transfer. Finally see Fig. 6A-6G and Par. 83-85 and 94 which teach a mobile application for performing funds transfer and where the mobile device can handle the communication with funding sources. Examiner considers such an application to be a “Mobile Wallet”), and responsive to a verification of a transfer of first fund data from the mobile wallet (Fig. 8 and Par. 100-103 which teaches an authentication and verification step to verify the transfer), communicate data that results in an increase of a credit balance of an electronic gaming machine (Fig. 6G, Par. 104 which teach the successful funds transfer. Par. 87 and 118 which teaches that the gaming device can display the funds transfer result and display the additional funds as credits to allow the player to play the gaming machine), wherein a processor of the electronic gaming machine is distinct from the processor (Fig. 1 and Par. 24-25 and 37 which teaches a “gaming machine processor” in the gaming device which is distinct from the “multi-functional peripheral device processor” in the peripheral device) and responsive to a receipt, from an input device, of data associated with an electronic transfer of funds to the mobile wallet of the mobile device (Fig. 8 and Par. 95-96 which teaches a peripheral device receives input from a user’s mobile device that indicates that the user wishes to initiate a funds transfer to “cash out.” And Par. 96 which teaches where the funds transfer request includes various information for processing the transaction. See also Par. 5 and 68 which teach wireless funds transfer), cause the processor to initiate a transfer of second fund data to the mobile wallet, and responsive to a verification of the transfer of the fund data to the mobile wallet (Fig. 8 and Par. 98-100 which teach performing the funds transfer from the gaming device for cash out and performing authentication steps to verify the transaction. See also Fig. 6B and Par. 74 which teaches that transferring money to a gaming device and transferring money from a gaming device are separately selectable transactions), communicate data that results in a decrease of a credit balance of an electronic gaming machine (Par. 95-96 and 98 which teach the request data. And Par. 108-109 which teaches sending a cash out request to the gaming machine and receiving a cash out acknowledgment or confirmation. Where examiner considers the confirmation by the gaming machine of a “cash out” to be a decrease in the credit balance of an electronic gaming machine).

	In Reference to Claims 3, 11, and 18
	Nguyen teaches wherein the mobile wallet of the mobile device is funded via at least one of a transfer of funds from a bank account, a transfer of funds from a credit card account, a transfer of funds associated with a redemption of a cashless ticket voucher, and a deposit of physical currency (Par. 83-85).

	In Reference to Claims 5 and 12
	Nguyen teaches where the processor comprises a processor of a bill validator (Par. 50 and 54 “bill acceptor”).

	In Reference to Claims 6 and 13
	Nguyen teaches where the processor comprises a processor of a printer (Par. 50 “printer”).

	In Reference to Claims 7 and 14
	Nguyen teaches where the processor comprises a processor of a player tracking card reader (Par. 50 “player tracking unit” and Par. 43 which teaches the player tracking unit can include a card reader).

	In Reference to Claims 8 and 15
	Nguyen teaches where the processor comprises a processor of a display device (Fig. 4A and Par. 54 “The multi-functional peripheral device may also have at least one display 408”).

	In Reference to Claim 20
	Nguyen teaches where the processor comprises any of: a processor of a bill validator, a processor of a printer, a processor of a player tracking card reader, and a processor of a display device (Par. 50 and 54).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 10, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen, US 2012/0122584, in view of Johnson, US 2013/0090155.

In Reference to Claims 2, 10, and 17
	Nguyen teaches a system as described above in reference to Claims 2, 10, and 17 for performing funds transfers in association with a mobile wallet of a mobile device. Further Nguyen teaches a user interface for completing a transaction (Fig. 6A-6G) and further teaches a display device on the gaming machine controlled by the processor which can be used for transaction information (Fig. 4a and Par. 54-55 which teaches a display device on the multi-function peripheral mounting in the gaming machine which can be used to display transferred fund amounts). However, Nguyen does not explicitly teach  where the processor causes a display device of the electronic gaming machine to display an interface associated with the mobile device.
	Johnson teaches a system for processing funds transfer transactions associated with a mobile device where the processor causes a display of the gaming machine to display an interface associated with the mobile wallet of the mobile device (Par. 58 and 59 which teaches where when a mobile device is detected in relation to a funds transfer to or from the gaming machine to initiate a user interface on a gaming machine display in order to allow the user to complete the transaction).
	It would be desirable to modify the system of Nguyen et al. to include display of the transaction interface associated with the mobile device funds transfer on a display of the gaming machine as taught by Johnson in order to allow the user the option, if they prefer, to complete the transaction right on the gaming machine they are already seated at rather than having to also navigate an interface on their mobile device in order input all necessary information for the funds transfer.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Nguyen et al. to include display of the transaction interface associated with the mobile device funds transfer on a display of the gaming machine as taught by Johnson.

Claims 4 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen, US 2012/0122584, in view of Bauer et al., US 2012/0078735.

In Reference to Claims 4, and 19
	Nguyen teaches a system as described above in reference to Claims 3 and 18, including a mobile wallet. However, they do not explicitly teach where the wherein the mobile wallet of the mobile device is funded prior to an initiation of the transfer of the fund data from the mobile wallet.
	Bauer et al. teaches a mobile wallet where the where the mobile wallet of the mobile device is funded prior to an initiation of the transfer of the fund data from the mobile wallet (See Fig. 1 and Par. 21 “payment account data 6 for a mobile payment account that is securely stored in the mobile device 3 may include data defining an amount of pre-paid funds that have been transferred from the user's payment account issuer 10 to that mobile payment account.” See also Par. 66).
	It would be desirable to modify the system of Nguyen et al. to utilize a mobile wallet application which allows the user to pre-pay funds into the mobile wallet as taught by Bauer et al. in order allow the user to set aside a specific amount of money for use in gaming and avoid overspending by drawing directly from the user’s bank or credit accounts via the mobile wallet.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a mobile wallet application which allows the user to pre-pay funds into the mobile wallet as taught by Bauer et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715